Citation Nr: 0300478	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  96-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether an overpayment of improved disability pension 
benefits in the calculated amount of $46,910.00, was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated 
amount of $46,910.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 1953 to 
January 1956.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the 
Committee on Waivers and Compromises (Committee), of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case now returns following 
remand by the Board in April 2002.

The issue of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits in the 
calculated amount of $46,910.00, is discussed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  The veteran and his spouse were not divorced and 
continued to live together during the years 1989 to at 
least mid-1993.

3.  The countable family income for the veteran during the 
years 1989 to 1992 exceeded the maximum annual pension 
rate (MAPR) for a veteran with a spouse and one dependent 
child.


CONCLUSION OF LAW

An overpayment of improved disability pension benefits in 
the calculated amount of $46,910.00, was properly created.  
38 U.S.C.A. § 1521 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.23, 3.60, 3.252, 3.260, 3.271, 3.272 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the 
VCAA are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the creation matter was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In the supplemental statement of 
the case issued in April 2001, the veteran was 
specifically informed of the provisions of the VCAA, and 
the August 2002 supplemental statement of the case 
included notice of the provisions of the implementing 
regulations.  Such notice includes informing the veteran 
as to the nature of the assistance VA would provide in 
obtaining evidence and information in support of the claim 
and of the information needed from the veteran to enable 
the RO to obtain evidence and information in support of 
his claim.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the veteran has been provided an 
accounting as to the creation of the overpayment in 
question and has been afforded opportunity to submit 
evidence and/or argument relevant to the creation issue.  
Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Legal Criteria

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran 
of a period of war who is permanently and totally disabled 
from disability not the result of the veteran's willful 
misconduct.  See 38 U.S.C.A. § 1521(a); Martin v. Brown, 7 
Vet. App. 196, 198 (1994).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable MAPR 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.3(a)(3) (2002).  The MAPR is periodically 
increased from year to year.  See 38 C.F.R. § 3.23(a).  
See VA Adjudication and Procedure Manual, M21-1, Part I, 
Appendix B.

Pension benefits shall be paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  See 38 U.S.C.A. § 1521(b); 
38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  See 38 C.F.R. § 3.271(a)(1) (2002).

Pension is not payable to a veteran, surviving spouse or 
child whose annual income exceeds the limitations set 
forth in 38 U.S.C.A. §§ 1521, 1541 or 1542 (West 1991); or 
to a veteran, surviving spouse or child if it is 
reasonable that some part of the claimant's estate be 
consumed for his or her maintenance.  Where a veteran and 
spouse are living together, the separate income of the 
spouse will be considered as the veteran's income as 
provided in 38 C.F.R. § 3.262(b).  38 C.F.R. § 3.252(b).  
For the purpose of determining eligibility under paragraph 
(b) of this section, the pension rates provided by 38 
U.S.C. 1521(c) may be authorized for a married veteran if 
he or she is living with or, if estranged, is reasonably 
contributing to the support of his or her spouse.  
38 C.F.R. § 3.252(d).

A dependent is defined as a veteran's spouse or child.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  (Note that under 
38 C.F.R. § 3.60 a veteran and spouse who reside apart are 
considered to be living together unless they are 
estranged.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.23(d)(1).  

Factual Background

In a rating decision dated in January 1980, the RO granted 
the veteran entitlement to improved nonservice-connected 
pension benefits.  The RO informed the veteran that the 
amount of the award was based on consideration of 
countable family income and advised the veteran to notify 
VA immediately as to any changes in income or dependency 
status.  Correspondence from the RO to the veteran dated 
from 1981 to 1988 continued to advise the veteran as to 
the status of his award and basis for calculation of same, 
to include notification that his award was based on 
consideration of the lack of annual income for either 
himself or his spouse.  For the 1985 to 1988 years the 
veteran completed Eligibility Verification Reports in 
which he stated that he was married and living with his 
spouse.  He reported receipt of no income for either 
himself or his spouse.

On Eligibility Verification Reports completed for the 1989 
to 1991 years, the veteran continued to report himself as 
married and living with his spouse.  He identified receipt 
of no income by either himself or his spouse.  

On an Eligibility Verification Report received in February 
1993, the veteran identified that he was married but not 
living with his spouse.  He denied receipt of any wages 
for the 1992 year.  

By letter dated in April 1993, the RO advised the veteran 
of a proposed termination of benefits, effective February 
1, 1989, based on a change in his family income due to 
evidence of wage income received by his spouse for the 
1989 to 1992 years.  In October 1993, the RO provided the 
veteran with an audit.  Such indicated the appropriate 
payments as follows:  $797.00 monthly from 
February 1, 1989 to November 31, 1989; $834.00 monthly 
from December 1, 1989 to December 31, 1989; $831.00 
monthly from January 1, 1990 to November 31, 1990; $876.00 
monthly from December 1, 1990 to November 31, 1991; 
$909.00 monthly from December 1, 1991 to 
December 31, 1991; $912.00 monthly from January 1, 1992 to 
November 31, 1992; and, $939.00 monthly from 
December 1, 1992 to July 31, 1993.  Such amounts to 
$46,910.00.

In September 1993, the veteran completed a financial 
status report, indicating he was separated from his 
spouse.  He reported receipt of no income.

In October 1993, the veteran submitted copies of medical 
bills.  Such reflect the total costs of treatment, and 
also show the balance due from the veteran after insurance 
payments had been received by the medical facilities.  The 
veteran is shown to owe a zero balance on a September 1989 
statement, a zero balance on a February 1990 statement, 
approximately $270.00 on another February 1990 statement, 
and approximately $200.00 on an April 1990 statement.

In a statement dated in August 1994, the veteran indicated 
he and his spouse had been separated for many years but 
that she didn't divorce him out of empathy, and continued 
to carry him on her insurance.  He also indicated he had 
never changed his address as he was frequently in the area 
of his spouse's residence and was able to pick up his mail 
or to have his mail forwarded.

The claims file contains a field examination report dated 
in October 1996.  The field examiner appeared unannounced 
at the residence belonging to the veteran's spouse.  Both 
the veteran and his spouse were present at that time.  The 
veteran indicted he did not reside there on a permanent 
basis but was there only temporarily while obtaining local 
medical treatment.  He provided a separate permanent 
residence and indicated such had been his permanent 
address for at least 10 years.  He also indicated his 
intent to return to that residence following the 
completion of his treatment.  Both the veteran and his 
spouse indicated that the sole cause of their separation 
was the veteran's health problems, without any alienation.  
Both parties also indicated no payments of support had 
been made since 1980, but rather that the veteran's spouse 
had contributed to the veteran's care.  

The claims file contains a record showing the veteran was 
divorced from his spouse December 4, 1996.  The complaint 
notes that the veteran and his spouse lived together as 
husband and wife until on or about November 1, 1996.

Analysis

The veteran argues that he and his spouse have been 
separated for many years, specifically during the years 
1989 to 1993, and that her income from that period of time 
should therefore not have been included in calculating the 
veteran's countable income for the purposes of VA improved 
disability pension benefits during those years.  

The record shows that in documents submitted for the 
purpose of establishing continuing entitlement to VA 
pension benefits, the veteran identified himself as 
married and living with his spouse until 1993.  The legal 
documentation of record reflects that the veteran and his 
spouse remained married up and until December 1996.  
Furthermore, the results of a field investigation in 
October 1996 revealed the veteran and his spouse to be 
residing at the same residence.  Although the veteran has 
argued such was only temporary, throughout his appeal he 
has admitted to never having formally changed his address 
with VA and has also reported that he has frequently 
resided with his spouse for the purposes of receiving 
medical treatment.  Moreover, the divorce complaint itself 
indicates that the veteran and his spouse lived together 
up and until November 1996.  Finally, both the veteran and 
his spouse have indicated that their separation was only 
for medical reasons.  They have not identified or located 
any individual to confirm that, in fact, the veteran 
resided apart from his spouse from 1989 to 1992/mid-1993.  
Nor is there evidence showing the veteran and his spouse 
to have been estranged from 1989 to 1993.  Rather, the 
totality of the evidence supports the conclusion that the 
veteran and his spouse continued to live together as 
husband and wife from 1989 until at least early 1993.  
Thus, based on the facts of this case, the veteran and his 
spouse may be considered as living together from 1989 to 
1993, and the veteran's spouse is properly considered a 
dependent and member of the veteran's household for the 
purposes of determining countable income for pension 
eligibility purposes for those years. 

The Board does not dispute the lack of income attributable 
to the veteran from 1998 to July 1993.  However, wage 
income has been documented as received by the veteran's 
spouse (but unreported for VA pension purposes) during 
such time period.  Thus, the Board must consider whether 
the veteran's countable family income is less than the 
applicable MAPR's for that time period.  

Effective December 1, 1988, the MAPR for a veteran with a 
spouse and a child was $9,564.00.  Effective December 1, 
1989, the MAPR for a veteran with a spouse and a child was 
$10,014.00.  Effective December 1, 1990, the MAPR for a 
veteran with a spouse and a child was $10,556.00.  
Effective December 1, 1991, the MAPR for a veteran with a 
spouse and a child was $10,947.00.  Effective 
December 1, 1992, the MAPR for a veteran with a spouse and 
a child was $11,276.00.  

It is undisputed that the verified income attributable to 
the veteran's spouse was in excess of the maximum annual 
pension rate for a veteran with a spouse and one dependent 
child during 1989, 1990, 1991, 1992 and up to July 1993.  
Here the Board also notes the veteran's assertion that his 
medical expenses should be considered to lessen the amount 
of his countable income during the time period in 
question.  The Board recognizes the veteran's submission 
of medical bills, but emphasizes that the amount to be 
considered as exclusions would only be the unreimbursed 
portions of the veteran's medical bills.  In this case, 
the veteran has shown that his claimed unreimbursed 
medical expenses in 1990 totaled approximately $470.00.  
Such amount is less than five percent of the $10,556.00 
applicable MAPR for that year.  As such, the veteran's 
medical expenses do not serve to lessen the amount of his 
countable income for the 1990 year.  See 
38 C.F.R. § 3.272.

Thus, the preponderance of the evidence reflects that the 
veteran's countable income from 1998 through January 1993 
was greater than the applicable MAPRs for those years.  As 
such, the veteran was not entitled to any VA pension 
benefits during those years, and the overpayment at issue 
herein was properly created.


ORDER

The Board having determined that the overpayment of 
improved disability pension benefits in the calculated 
amount of $46,910.00, was properly created, the appeal is 
denied.


REMAND

The Board notes that while this case was in remand status 
the RO appropriately considered the matter of whether the 
overpayment at issue was properly created.  Upon having 
deemed the amount of calculated indebtedness properly 
created, however, the RO did not readjudicate the waiver 
question or issue a supplemental statement of the case 
pertinent to such matter.  A review of past appeal 
documents reveals the RO had previously determined that 
waiver was precluded by a finding of misrepresentation.  
See 38 U.S.C.A. § 5302  (West 1991).  That question 
remains open to appellate consideration.  The Board notes, 
however, that misrepresentation contemplates a willful 
failure to report information with the intent to obtain 
unentitled benefits and the current evidentiary picture 
does not appear to demonstrate the veteran's intent to 
obtain unentitled benefits.  Rather, the veteran reported 
that he was living with a spouse for most of the years in 
question, and, in testimony has evidenced a 
misunderstanding as to the criteria for the inclusion of 
spousal income.  In effect he argues she was not a 
dependent insofar as he was not contributing to his 
spouse's support, but she was contributing to his.  
Additional development is therefore indicated, to include 
obtaining updated financial information pertinent to the 
veteran's ability to repay his debt.

Accordingly, the waiver issue is REMANDED to the RO for 
the following:

1.  The veteran should be requested to 
complete an updated Financial Status 
Report (VA Form 4-5655), reflecting 
monthly income and expenses, as well as 
assets.  All information obtained 
should be added to the claims folder.

2.  After the action requested above 
has been completed to the extent 
possible, as well as any other action 
deemed necessary, the Committee should 
review the record and readjudicate the 
veteran's waiver request, affording 
consideration to the elements of the 
standard of equity and good conscience.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further 
consideration, if in order.  No action is required on the 
part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



